Citation Nr: 0835164	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  08-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1945.  He died on February [redacted], 1979.  The appellant 
is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

In September 2002, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  In 
March 2007, the appellant filed to reopen her claim.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

An April 2007 notice letter sent by the RO failed to inform 
the appellant of the legal basis regarding the previous 
denial of her claim for service connection for the cause of 
the veteran's death, and of the type of evidence necessary to 
reopen her claim.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that notice regarding 
reopening of claims must include notice of the bases for the 
prior final denial of the claim, and notice of what type of 
evidence would be needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  On remand, the appellant 
should be so notified, to include the correct standard for 
new and material evidence for claims.  See 38 C.F.R. § 
3.156(a) (2007).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection for 
the cause of the veteran's death.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified basis for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

Reliance upon a new etiological theory is insufficient to 
transform a claim that has been previously denied into a 
separate and distinct, or new, claim.  See Ashford v. Brown, 
10 Vet. App. 120 (1997).  In this case, the Board notes that 
a determination of whether to reopen the appellant's claim 
for service connection for the cause of the veteran's death 
is necessary even where, as here, the appellant's theory as 
to the cause of death has been changed from nicotine exposure 
to toxic waste exposure.

While the Board intimates no opinion as to the ultimate 
disposition warranted in this case, the Board notes that, 
should the RO elect to reopen this case, it must provide the 
appellant with proper notice in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  The notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided an 
explanation as to the bases for the 
prior final denial of service 
connection for the cause of the 
veteran's death, and notice of the type 
of evidence that will substantiate a 
claim to reopen service connection for 
the cause of the veteran's death.  
Because a September 2002 Board decision 
denied her claim for service connection 
for the cause of the veteran's death on 
the basis that the appellant had not 
provided competent evidence that the 
cause of the veteran's death was 
related to active service, the evidence 
necessary to reopen the claim would be 
competent evidence that tends to show 
that the veteran died from a condition 
which has a nexus to his active 
service.  Kent, supra.

The claims file should include 
documentation that there has been 
compliance with VA's duties to notify 
and assist a claimant.

2.  If the RO finds sufficient evidence 
to reopen the appellant's claim, the 
appellant should be provided with 
notice in accordance with Hupp, supra.  
The notice should include (1) a 
statement of the conditions, if any, 
for which the veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

3.  When the requested development has 
been completed, the claim of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for the cause of the 
veteran's death should be 
readjudicated.  If the claim remains 
denied, provide the appellant and her 
representative with a supplemental 
statement of the case that includes the 
appropriate laws and regulations 
regarding new and material evidence to 
reopen a previously denied claim 
effective from August 29, 2001. This 
supplemental statement of the case 
should also include any evidence added 
to the record since the March 2008 
statement of the case.  The appellant 
and her representative should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



